         Case 6:16-cv-00173-RP Document 609 Filed 04/09/19 Page 1 of 12



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

JANE DOE 1, JANE DOE 2, JANE DOE 3,                §
JANE DOE 4, JANE DOE 5, JANE DOE 6,                §
JANE DOE 7, JANE DOE 8, JANE DOE 9,                §
JANE DOE 10, JANE DOE 11, JANE DOE                 §
12, JANE DOE 13, JANE DOE                          §
14, AND JANE DOE 15                                §    Cause No. 6:16-cv-173-RP
                                                   §    JURY TRIAL DEMANDED
                        Plaintiffs,                §
                                                   §
vs.                                                §
                                                   §
BAYLOR UNIVERSITY                                  §
                                                   §
                        Defendant.                 §

    PLAINTIFFS’ RESPONSE TO DEFENDANT’S AMENDED MOTION TO COMPEL

TO THE HONORABLE ROBERT PITMAN:

        COME NOW JANE DOE 1-15, Plaintiffs herein, and file this Response to Defendant’s

Amended Motion to Compel (ECF 605), and in support would show the Court the following:

        I.      Introduction and Background - Plaintiffs have been and are in compliance with

discovery. 1 For each of the issues Baylor raises, Plaintiffs herein provide direct and adequate

explanations for the state of production. Baylor’s original and amended motions present disorganized

run-ons of purported production failures, as if the smoke of a confused narrative will lead one to

conclude there is fire. Much of the documentation complained of as “missing” is documentation

Baylor concedes it already has. The remaining complaints largely stem from Baylor’s inability to accept

that assault victims do not retain every communication with their assailants. Plaintiffs have been young

women trying to put their lives back together. During relevant time periods, Plaintiffs were coping




1
  Plaintiffs have thus far produced over 122,000 pages of discovery, some 115,000 pages since the
filing of Baylor’s original motion to compel.
                                                   1
           Case 6:16-cv-00173-RP Document 609 Filed 04/09/19 Page 2 of 12



with the trauma of rape, and as such they did not systematically keep their emails and records. This

does not equate to improperly resisting discovery.

          II.     Baylor’s Complaints – To hopefully streamline issues for the Court, Plaintiffs have

organized this response by combining Baylor’s complaints into categories.

          1.      Plaintiffs’ communications - First, Baylor complains that Plaintiffs have failed to

provide all third-party communications. As an initial matter, it must be noted that Plaintiffs’

communications with Baylor and third parties are helpful to Plaintiffs' litigation position in this case, and

Plaintiffs have every incentive to, and have, produced what they possess. Plaintiffs utilized multiple

phones, computers, e-mail platforms and addresses, so that some thus far have been unobtainable is

understandable. But as for Plaintiffs’ communications with Baylor, Baylor’s retention systems should

have all of those materials. As Baylor knows, many Plaintiffs were locked out of their Baylor email

accounts after graduation, and Baylor itself did not retain email accounts for at least three Jane Does.

          Baylor complains that Plaintiffs have failed to produce a privilege log, but then avoids analysis

of Plaintiffs’ position that the burden to log all post-suit, attorney-client communications is not

supported, as such materials are not likely admissible and are not discoverable under attorney-client,

attorney work-product, and common-benefit privileges. Is Baylor going to log all of its

communications with its attorneys? The State of Texas tried to impose such a burden on the plaintiffs

in the Voter ID case, and the District Court correctly rejected this effort. 2 There is more than enough

relevant discovery to occupy counsel in this case, and the Court should reject this transparent effort

to impose unnecessary burdens on Plaintiffs and Plaintiffs’ counsel.

          Next, Baylor claims that Jane Doe 8 did not produce text or Facebook messages until March

2019. This is false. It is worth noting that Baylor’s first request for production was a set addressed to




2
    See Veasey v. Texas, 2:13-cv-0193 (S.D. TX.)(Dkt. Entry Dated June 6, 2014).
                                                     2
           Case 6:16-cv-00173-RP Document 609 Filed 04/09/19 Page 3 of 12



Jane Does 1-10. Jane Doe 8’s messages in the private Facebook group message composed of sexual

assault survivors were produced by Jane Doe 3, who just happened to be the first Plaintiff with the group

message - so Jane Doe 3’s production of the message thread was produced for all in the group, including

Jane Doe 8. Plaintiffs have explained this to Baylor via writing, phone, and in person on several

occasions. Despite Baylor’s arguments otherwise, these messages do not change from person to

person – they are group messages. Similarly, the private Facebook messages between Jane Doe 3 and

Jane Doe 8 were produced by Jane Doe 3. Both the sexual assault survivor private group messages and the

private direct messages between Jane Doe 3 and Jane Doe 8 were reproduced without redactions after

the Court’s order last year. 3 Prior to March 2019, Baylor also had private direct messages between Jane

Doe 6 and Jane Doe 8, and emails summarizing Jane Doe 8’s Facebook activity - including daily

updates, posts, tags and comments that were emailed to Jane Doe 8’s Baylor email address. Text

messages, emails and social media messages were also provided to Baylor by Jane Doe 8 at the time

of the Title IX “investigation.” Jane Doe 8 did not retain all these communications. Luckily Jane Doe

3 and Jane Doe 6 did, so Baylor did receive all the messages that it complains about and was able to

question Jane Doe 8 about them at her deposition. Baylor complains simply to complain.

         Baylor also complains that Plaintiffs have not complied with the ESI format, however the ESI

order does not, by its own terms, include the Plaintiffs. Baylor’s complaint centers around production

of 45,210 pages of material for Jane Doe 8. 4 Much of this production is from her Baylor.edu and

personal email accounts. These were produced, at Baylor’s request, in accordance with the ESI

protocol despite the plain language of the ESI order. Nevertheless, Baylor continues to complain

about specific messages despite the responses given them below:

             a. Messages produced in Baylor’s Exhibit C (ECF 605-3): Baylor states the dates and
                times of the messages are not visible. Private messages between Jane Does 8 and Jane


3
    ECF 301.
4
    ECF 605 at 2.
                                                   3
         Case 6:16-cv-00173-RP Document 609 Filed 04/09/19 Page 4 of 12



               Doe 3 were produced in two formats using the Facebook messenger platform.
               Baylor’s Exhibit C (ECF 605-3) contains screenshots that show the messages how they
               appear to the user. Jane Doe 3’s production, attached hereto, represents the messages
               as they appear when they are captured and preserved as a Facebook download. 5 The
               messages are converted to transcript form showing the date and time of each message.
               What is not captured on the download / transcript format are embedded images. The
               transcript version does however provide a time and date stamp placeholder for
               embedded images. It is the embedded screenshots of other messages that Baylor
               complains as “missing.” In this instance, Baylor does in fact have the images, dates,
               and times. All complained-of messages were sent.
            b. Baylor’s Exhibit E (ECF 605-5), private messages between Jane Doe 8 and Jane Doe
               4: Baylor complains that the date and time stamp is not always visible. A review of
               this exhibit will show that for each message the date and time stamp are visible and if
               the message went longer than the page, the next page included the last visible line of
               the message ensuring the entire message was captured.
            c. Baylor’s Exhibit A (ECF 605-1) “missing content”: The content is not missing. This
               Exhibit contains excerpts from the private Facebook sexual assault survivor group
               message, private Facebook messages between Jane Doe 3 and Jane Doe 8, as well as
               private messages between Jane Doe 8 and other non-parties. As previously explained
               downloaded versions of message transcripts do not include images or screenshots.
               Many of the images Baylor states are missing are however found in Baylor’s Exhibit C
               (ECF 605-3).

        The above has been communicated to Baylor repeatedly. The Court should deny the motion.

2.      Unexplained redactions – Plaintiffs have already complied with the Court’s order regarding

redacted non-party student names. 6 Although Baylor complains the redactions are “unexplained,” 7

Plaintiffs’ counsel have previously explained these multiple times noting “The redactions contained in

Jane Doe 3’s and Jane Doe 6’s social media records are non-responsive communications and

communications post 5/30/2016 and are hardly what can be considered ‘significant’ as Jane Doe 3’s

approximately 235 pages of social media records contain 8 redactions and Jane Doe 6’s 50 pages

contain 13.” 8 None of the redactions include the non-party student names that were the subject of

ECF 301. The redactions complained of in Baylor’s Exhibit A (ECF 605-1) contain messages that are



5
  See Exhibit G (Jane Doe 3:336-368).
6
  ECF 301.
7
  Baylor attached for the Court’s consideration its August 29, 2018 letter to Plaintiffs’ regarding their
issues with Plaintiffs’ production, but failed to mention or produce Plaintiffs’ response. See Ex. G
8
  Id.
                                                   4
         Case 6:16-cv-00173-RP Document 609 Filed 04/09/19 Page 5 of 12



not responsive to Baylor’s requests and messages post-May 30, 2016. For example, page 182 contains

messages post-May 30, 2016 and the redaction on page 368 is the start of an unrelated message with

an unknown person. The redactions complained of in Baylor’s Exhibit B (ECF 605-2) include

messages not responsive and messages post-May 30, 2016. The messages are not “unexplained” and

do not consist of material the subject of the Court’s Order (ECF 301).

       3. Unexplained Omissions - What Baylor labels as “missing content” are in most cases a

date and timestamp placeholder for images that are not retained on the downloaded version of Facebook

private messages. As Baylor points out, the embedded screenshots (photos of text messages) provided

by Jane Doe 8 (ECF 605-3) are the “missing content” that is reflected in Baylor’s Exhibit A (ECF

605-1). Baylor’s Exhibit A (ECF 605-1) contains the transcript version of the private message

downloads. Baylor’s assumption that Jane Doe 8 and Jane Doe 3 omitted material regarding relevant

conversations, and Baylor’s inference about Jane Doe 3 in their motion are both inaccurate. 9 The Jane

Does have produced what they have. Jane Doe 3 deleted messages from her rapist, and Plaintiff’s counsel

has told Baylor this over and over. 10 As Baylor also knows, some Jane Doe 3 messages were

automatically deleted per user settings prior to litigation. Further, Baylor has refused three offered

dates for Jane Doe 3’s deposition where it could question her about this and any other messages. 11

       Additional messages referenced by Baylor have also been provided, such as the sexual assault

survivor group private messages produced by Jane Doe 3. Baylor’s claim to not have received the

messages from Jane Doe 3 or Jane Doe 8 for May 2016 is bizarre since Baylor’s own exhibits include

the very messages from these Jane Does in May 2016. 12




9
  ECF 605 at 4, footnote 2
10
   See ECF 605-15, email from Eleeza Johnson.
11
   See Exhibit F (e-mail from Jim Dunnam on Aug 21, 2018), email from Eleeza Johnson on July 6,
2018, and email from Jim Dunnam on June 6, 2018).
12
   Baylor’s Exhibits A, B, E, F (ECF 605-1, 605-2, 605-5, 605-6).
                                                  5
         Case 6:16-cv-00173-RP Document 609 Filed 04/09/19 Page 6 of 12



        4. Jane Doe 8’s Facebook messages - With respect to this complained-of category, Baylor

has these messages as well - Plaintiffs have provided them. What does it matter whether it was downloaded

by Jane Doe 1 or 3 or 9? They are the exact same. Baylor’s claim that redactions remain in the survivor

group private message by Jane Doe 3 is false.

        5. Emails and Text Messages Between Plaintiffs – Here Baylor complains that Jane Doe

8 produced messages with Jane Doe 1 and Jane Doe 4 that were not also produced by Jane Does 1

and 4. Again, Baylor has the messages. Baylor repeatedly insults Plaintiffs by continuing to doubt them

by referring to their claims as “alleged interactions.” Evidently, Plaintiffs’ counsel should stand at a

copier all day and make duplicates for Baylor of what Baylor already has been given by Plaintiffs? As

for the complained of messages, Jane Doe 1 and Jane Doe 4 have produced the messages they were

able to retrieve. Jane Doe 1 testified in her deposition that she did not keep all of her text messages,

and that she has been through multiple phones. Plaintiffs are not withholding any text messages

between Jane Doe 1 and Jane Doe 8 pre-May 31, 2016.

        Baylor complains that Jane Doe 1 has not produced text messages between herself and Jane

Doe 6 and that Doe 1 testified that she still possessed those messages. Doe 1’s testimony was that she

still has text messages between her and Doe 6, but did not think they pre-dated the June 3, 2016

survivor demonstration. As Baylor is aware, Plaintiffs believe that should such communications exist,

they would be protected as privileged. Messages post-anticipation of litigation have been withheld.

The remainder have not been withheld. Baylor further complains of an email between Jane Doe 6 and

the Title IX office that generically references text messages from sexual assault survivors. The emails

between Jane Doe 6 and the Title IX office are emails that Baylor has. The communications including

text messages Jane Doe 6 references in the email include messages post-anticipation of litigation.

        Baylor complains that Jane Doe 2 did not produce all communications regarding harassment

from May 2016 (messages Jane Doe 2 testified during her deposition that she did not send to Patty

                                                   6
            Case 6:16-cv-00173-RP Document 609 Filed 04/09/19 Page 7 of 12



Crawford) and requests that Jane Doe 2 produce all messages she has with Crawford. Jane Doe 2 has

produced all the messages she was able to retrieve. Again, to the extent they ever existed, messages

between Jane Doe 2 and Crawford would be on Baylor’s email system. In fact, Baylor has already produced

some of such messages to Plaintiffs. These complaints that (1) Baylor wants documents on its own

system that it has already produced to Plaintiffs, and (2) Baylor wants duplicates of documents Baylor

already possesses by virtue of them having been produced to Baylor by a different Jane Doe, should

be contrasted with (3) over 24 months and dozens of motions obstructing discovery by Baylor.

          6. Communications after May 31, 2016 - Baylor’s original motion to compel did not include

complaints regarding Plaintiffs’ post-May 31, 2016 communications with one another. The statements

from Plaintiffs’ original response that Baylor references relate to Plaintiffs’ objections to production

of fee agreements. The exact date that Plaintiffs signed fee agreements is irrelevant; Plaintiffs enjoyed

an attorney-client relationship before formal engagement agreements were signed. Even if that were

not true, Plaintiffs enjoyed a joint-interest privilege before they first reached out to lawyers. 13 Baylor

cannot show a likelihood of obtaining discoverable and/or admissible evidence in communications

between Plaintiffs. Even if it could, whatever was recovered would be inadmissible under Rule 403.

Regardless, Baylor is not entitled to receive Plaintiffs’ communications with one another once the first

Plaintiff anticipated retaining counsel in this case. If the Court orders such discovery, the same should

apply to all of Baylor’s internal communications, including with all PR firms, with other Plaintiff’s and

third-party lawyers, and its insurers up to the same time period that is compelled from Plaintiffs.

          7. Engagement letters - Plaintiffs’ position is unchanged - Plaintiffs are willing to provide

their engagement agreements if Baylor does the same. Certainly, these will ultimately be relevant to

the attorneys’ fees recoverable in this case. Ordinarily, this discovery would take place after judgment,




13
     See Veasey v. Texas, 2:13-cv-0193 (S.D. TX.)
                                                    7
            Case 6:16-cv-00173-RP Document 609 Filed 04/09/19 Page 8 of 12



but so long as it is mutual, Plaintiffs agree to produce them now, so long as it includes all counsel

Baylor has engaged in this matter, including all attorneys Baylor has hired to represent third-party

witnesses and employees. To the extent any of this discovery is relevant before judgment, it is to show

(1) the extent to which Baylor would go to coverup its wrongdoing and to gloss over the “reforms” it

has supposedly undertaken and (2) the extent and expense to which Baylor has gone to influence and

control the testimony of its current and former employees.

          8. MCAT score for Jane Doe 4 - Jane Doe 4 has searched her records and communications

and does not have a copy of her MCAT score. Applications to medical schools are submitted

electronically and scores are automatically released to the AMCAS, The American Medical College

Application Service which is the Association of American Medical College’s centralized medical school

application processing service. Jane Doe 4 has been deposed. She was questioned about the MCAT,

including when she took it, when and how she studied for it, and about her score, to which she

responded that her score “…was around probably a little less than average for medical students.” 14

          9. Communications with law enforcement agencies and the Department of Education

- The Court will recall that Baylor takes the position that any of its communications with law

enforcement should not be produced and the Court agreed. 15 Despite this, Baylor contends that such

communications by Plaintiffs’ should be produced. Even with this disproportionality,

communications that Plaintiffs have between themselves and law enforcement and the Department

of Education have been produced. Plaintiffs are not withholding any communications. Plaintiffs do not

recall having communicated with the Department of Education unless it involved a student loan, and

Baylor should have those.




14
     Exhibit E (Jane Doe 4 Deposition 151:3-5).
15
     ECF 146 and ECF 565.
                                                  8
            Case 6:16-cv-00173-RP Document 609 Filed 04/09/19 Page 9 of 12



          10.      Attorneys’ fees - Plaintiffs have set forth their position above on the production of

their attorney fee agreements. Federal Rule of Civil Procedure 54(d) specifically provides that a party

moving for fees, after judgment is entered, shall “disclose, if the court so orders, the terms of any

agreement about fees for the services for which the claim is made.” 16 Courts have been working to

reduce post-dispute litigation of fee disputes. Such discovery can and should be undertaken after

judgment. If the Court orders attorney fee production at this time, it would waste valuable resources

and consume attorney and Court time dealing with the myriad of redactions that would be necessary.

Indeed, Baylor’s hourly billings could take a year or more to review and redact — time that should be

spent by Baylor actually complying with Courts production orders. Absent considerable redaction,

one party would be able to track attorney activities in real time, thus exposing work-product and trial

strategy. The Court should hold discovery on attorneys’ fees until post-judgment. In the event the

Court disagrees, the production should be made by both sides.

          11.      Use and Misuse of Information - In evaluating Baylor’s motion, the Court might be

informed of the nature of what is ongoing in discovery outside of motions. As expected, each Jane

Doe is enduring 10 to 12 hours sitting through depositions and breaks. What is unexpected, is the

level of abuse being hurled upon them, as Baylor attempts to brand a scarlet letter on someone

unfortunate enough to be raped. Time is spent delving into lists a Jane Doe exchanged with girlfriends

about boys they found cute or dated or kissed since high school. A psychological assessment

performed prior to a Jane Doe donating a kidney to a stranger is fruit for discussion. Deposition

questions probe every college/high school email, text and personal Facebook messages that Baylor

deams as prurient, devoting hours of depositions over issues that have nothing to do with the

resolution of this case, but instead belittle, harass, and further traumatize. Baylor forces each Jane Doe




16
     Fed. R. Civ. P. 54(d).
                                                     9
         Case 6:16-cv-00173-RP Document 609 Filed 04/09/19 Page 10 of 12



(most who have spent years trying to suppress or forget) to re-live the most miniscule details of their

assaults. Even those Plaintiffs whose post-reporting claims have been declared barred by limitations

are forced to do so. Prior sexual assaults by a step-father now serving time in jail are also re-lived.

Space and privacy limit the litany of what is transpiring, but one must ask how these questions, eliciting

a virtual play-by-play of sexual assault, are relevant-

        Q. Can you describe how deep that penetration (of the assailant’s penis) was?
        Q. Do you remember how the shorts that you were wearing fit you? 17

        Q. So the door was ajar or open?
        Q. Were the lights on in his room?
        Q. So you are in his room and then your friends, outside the bedroom – how would they call
           you back out?
        Q. How many feet?
        Q. What did he say when he closed the door?
        Q. Was the light still on?
        Q. When you were in the bedroom alone with him was the door closed? 18

        Q. What race is [ASSAILANT]? 19

        Q. Did he pin you down at any point?
        Q. Did you walk into the room or were you dragged? 20

        Q. And then when he asked about taking it further, you said no and started crying?
        Q. And do you recall anything he said?
        Q. He said shh?
        Q. Did you still have your underwear on at that point?
        Q. After you were crying and hyperventilating, and he says -- and he shushes you, was that
        when he raped you?
        Q. What happened when he was done? 21

These are but random and all too readily found examples of what Baylor has prioritized in this case.

Although the veracity of Plaintiffs’ testimony of what happened to them arguably goes to issues of

damage, it is largely irrelevant to liability issues which focus on Baylor’s Title IX policies and



17
   See Exhibit A
18
   See Exhibit B
19
   See Exhibit C; for anyone interested, he was evidently Greek.
20
   See Exhibit D
21
   See Exhibit E
                                                    10
         Case 6:16-cv-00173-RP Document 609 Filed 04/09/19 Page 11 of 12



procedures. Because Baylor has admitted its policies and procedures were deficient and required no

fewer than 105 remedial actions, Baylor has no other defense to this case other than to accuse all 15

of these Plaintiffs as liars and attempt to send a message that continuation of this lawsuit will result in

further trauma. The Court should give Baylor no more authority to abuse these women further with

the minutia of every chat, message or diary note from even their years as minors and should deny the

Motion to Compel in full, more so because Plaintiffs have already complied with their discovery

obligations and will continue to do so.

                                               PRAYER

        Plaintiffs respectfully request that this Court deny Baylor’s Motion to Compel.

                                                 Respectfully submitted,

                                                  /s/ Chad W. Dunn
                                                 BRAZIL & DUNN, L.L.P.
                                                 Chad W. Dunn
                                                 State Bar No. 24036507
                                                 K. Scott Brazil
                                                 State Bar No. 02934050
                                                 4201 Cypress Creek Pkwy., Suite 530
                                                 Houston, Texas 77068
                                                 Telephone: (281) 580-6310
                                                 Facsimile: (281) 580-6362
                                                 chad@brazilanddunn.com

                                                 AND

                                                 DUNNAM & DUNNAM, L.L.P.
                                                 Jim Dunnam
                                                 State Bar No. 06258010
                                                 4125 West Waco Drive
                                                 Waco, Texas 76710
                                                 Telephone: (254) 753-6437
                                                 Facsimile: (254) 753-7434
                                                 jimdunnam@dunnamlaw.com

                                                 ATTORNEYS FOR PLAINTIFFS




                                                    11
       Case 6:16-cv-00173-RP Document 609 Filed 04/09/19 Page 12 of 12



                                CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the above and foregoing has been filed by
ECF and sent to counsel of record via electronic notification on April 9, 2019.

                                             /s/Chad W. Dunn
                                             CHAD W. DUNN




                                               12
